Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00098-CMA-1

UNITED STATES OF AMERICA,

              Plaintiff,

v.

LEONARD LUTON,

       Defendant.



     GOVERNMENT’S MEMORANDUM IN SUPPORT OF ITS JAMES PROFFER


       The United States of America (the government), by Martha A. Paluch, and Sarah

H. Weiss, Assistant United States Attorneys, submits this memorandum in support of its

James proffer. This proffer demonstrates the existence of the charged conspiracy to

commit mail fraud, the duration of this conspiracy, and its participants.

       The government has concurrently filed a preliminary James proffer log, which

lists those out of court statements made during the course of the conspiracy and in

furtherance of the conspiracy that the government intends to offer at trial.

       Through this motion, the government respectfully requests that the Court rule,

prior to trial, that the statements identified in the government’s log are admissible

pursuant to Fed. R. Evid. 801(d)(2)(E).

       The United States and defendant’s counsel Mr. Mark Scabavea have conferred

regarding this Memorandum. Mr. Scabavea advised that the defendant does not

oppose the government’s request for a pretrial ruling regarding the admissibility of these


                                             1
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 2 of 20




statements. The parties propose that the defendant be given until the motions response

date of January 22, 2020, to provide his position on the admissibility of each of the

proffered statements. The government will then file with the Court a final James proffer

log that includes the defendant’s position on each statement.

       After review of these pleadings, the government respectfully requests that the

Court find that a hearing on the government’s James motion “is not necessary to

resolve the provisional admissibility of the Government’s proposed co-conspirator

statements in this case.” United States v. Yurek, No. 15-cr-394-WJM, 2017 WL

2834544, at *1 (D. Colo. June 30, 2017) (unpublished); United States v. Urena, 27 F.3d

1487, 1491 (10th Cir. 1994) (noting that a James hearing might have been unnecessary

based on previously presented evidence establishing the existence of a conspiracy; the

important factor is not that the trial court hold a hearing per se, but that the trial court

make its relevant factual determinations prior to the introduction of co-conspirator

statements to the jury); United States v. Hernandez, 829 F.2d 988, 994 (10th Cir. 1987)

(it is clear that defendants have no distinct right to a pre-trial hearing with respect to the

conspiracy determination).

       The government notes that it may attempt to offer at trial additional statements,

not currently in the government’s possession or of which the government is not currently

aware, which may be discovered in the course of trial preparation. If such statements

are discovered pre-trial, the government will request leave to file a supplemental list of

additional out-of-court statements it intends to offer at trial.




                                               2
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 3 of 20




I.     THE LAW CONCERNING RULE 801(d)(2)(E)

       1.     According to the Federal Rules of Evidence, “[a] statement is not hearsay

if [it] is offered against a party and is . . . a statement by a coconspirator of a party

during the course of and in furtherance of the conspiracy.” Fed. R. Evid. 801(d)(2)(E).

Statements are admissible pursuant to Rule 801(d)(2)(E) if a court finds, by a

preponderance of the evidence, three things: that (1) a conspiracy existed; (2) the

declarant and the defendant were both members of the conspiracy; and (3) the

statements were made in the course of and in furtherance of the conspiracy. United

States v. Alcorta, 853 F.3d 1123, 1137 (10th Cir. 2017); Bourjaily v. United States, 483

U.S. 171, 181 (1987). The government must prove these preliminary facts by a

preponderance of the evidence. Alcorta, 853 F.3d at 1137; United States v. Perez, 989

F.2d 1574, 1577 (10th Cir. 1993) (en banc). At trial, at the conclusion of its case, the

government will move that the Court find that the government has proven the three

elements listed above. United States v. Pilling, 721 F.2d 286, 294 (10th Cir. 1983)

(citation omitted).

       2.     In making these determinations, a court “is not bound by evidence rules,

except those on privilege.” See Fed. R. Evid. 104(a), 1101(d)(1); Bourjaily, 483 U.S. at

178-79; United States v. Owens, 70 F.3d 1118, 1124 (10th Cir. 1995) (quoting

Bourjaily). The court “may consider both independent evidence and the statements

themselves when making” the Rule 801(d)(2)(E) findings. United States v. Rutland, 705

F.3d 1238, 1248 (10th Cir. 2013); Bourjaily, 483 U.S. at 180 (“[T]here is little doubt that

a co-conspirator’s statements could themselves be probative of the existence of a

conspiracy and the participation of both the defendant and the declarant in the



                                               3
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 4 of 20




conspiracy.”); Owens, 70 F.3d at 1124 (same).

       3.     To determine whether a conspiracy existed, the government is not

required to show that a formal or explicit agreement existed. United States v. Arutunoff,

1 F.3d 1112, 1116 (10th Cir. 1993). But it must provide evidence of four things: (1) an

agreement between two or more people to break the law; (2) knowledge by those

people of the essential objectives of the conspiracy; (3) knowing and voluntary

participation in the conspiracy; and (4) interdependence among the conspirators. United

States v. Sells, 477 F.3d 1226, 1235 (10th Cir. 2007); see also United States v. Hill, 786

F.3d 1254, 1266 (10th Cir. 2015) (quoting Sells).

       4.     To determine the second factor, the connection of the declarant and the

defendant to the conspiracy, at most there must be “some independent evidence linking

the defendant to the conspiracy.” Alcorta, 853 F.3d at 1142. However, the independent

evidence “need not be ‘substantial.’” Id. A court “may presume a defendant is a knowing

participant [in a conspiracy] when he acts in furtherance of the conspiracy’s objectives.”

United States v. Rogers, 556 F.3d 1130, 1138 (10th Cir. 2009).

       5.     As to the defendant’s knowledge of the essential objectives of the

conspiracy, the government is not required to prove that a conspirator knows all other

conspirators, or all the details of the conspiracy. United States v. Small, 423 F.3d 1164,

1182 (10th Cir. 2005). Nor must the government prove that a conspirator knew of or

participated in every aspect of the conspiracy, United States v. Eads, 191 F.3d 1206,

1210 (10th Cir. 1999). A coconspirator statement is also admissible even if the

declarant is uncharged. Champagne Metals v. Ken-Mac Metals, Inc., 458 F.3d 1073,

1081 n.5 (10th Cir. 2006).



                                            4
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 5 of 20




       6.     In determining the third factor, that the statement was made during the

course of and in furtherance of the conspiracy, several rules apply. First, the focus is on

whether the declarant’s intent in making the statement was to advance the conspiracy,

not whether the statement actually advanced the conspiracy. Perez, 989 F.2d at 1578.

To determine this, the court must examine the nature of the statement and its context.

Id. at 1579. Second, there is no requirement that the statement be made by one

conspirator to another. United States v. Williamson, 53 F.3d 1500, 1519 (10th Cir.

1995); United States v. Figueroa-Rivera, 2017 WL 4481125, at *4 (D.N.M. Mar. 10

2017) (unpublished) (quoting Williamson).

       7.     Examples of statements made in furtherance of a conspiracy include but

are not limited to:

              a.      Statements that in any way promote the objective(s) of a

conspiracy. Rutland, 705 F.3d at 1252; United States v. Townley, 472 F.3d 1267, 1273

(10th Cir. 2007) (citation omitted).

              b.      Statements that reveal the existence of a conspiracy. United States

v. Garcia, 994 F.2d 1499, 1505 (10th Cir. 1993);

              c.      Statements that are intended to recruit potential coconspirators or

otherwise to induce others to assist in carrying out the objectives of the conspiracy.

Perez, 989 F.2d at 1578;

              d.      Statements that identify a conspirator or the role of a conspirator.

Rutland, 705 F.3d at 1252; Townley, 472 F.3d at 1273;

              e.      Statements that explain important events in the conspiracy.

Rutland, 705 F.3d at 1252; Townley, 472 F.3d at 1273;



                                              5
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 6 of 20




              f.      Statements of future intent that set transaction integral to the

conspiracy in motion and maintain the flow of information among the co-conspirators.

United States v. Morgan, 748 F.3d 1024, 1037 n.16 (10th Cir. 2014); United States v.

Roberts, 14 F.3d 502, 514-15 (10th Cir. 1993) (same).

              g.      Statements that are designed to advise co-conspirators of the

progress of the conspiracy and keep them abreast of activities associated with the

conspiracy. Townley, 472 F.3d at 1273; Perez, 989 F.2d at 1578;

              h.      Statements which are intended to assure the listener of a

conspirator’s ability to consummate a particular transaction. Rutland, 705 F.3d at 1252;

              i.      Statements that are designed to gain the trust of other conspirators

or potential conspirators, to reassure trustworthiness, or to allay suspicions or fears.

Townley, 472 F.3d at 1273; Rutland, 705 F.3d at 1252.

              j.      Statements which are intended to control damage to the conspiracy

that are made during the course of the conspiracy. Cf. Alcorta, 853 F.3d at 1139; United

States v. Griggs, No. 08-cr-00365-MSK, 2012 WL 628595, at *5 (D. Colo. Feb. 27,

2012) (unpublished);

              k.      Statements that prompt the listener to respond in a way that

facilitates carrying out the activities of the conspiracy. Perez, 989 F.2d at 1578;

              l.      Statements that conceal the objective of the conspiracy. Rutland,

705 F.3d at 1252-53.

       Although not all of these examples may have relevance to this case, the size of

this list is illustrative of the broad interpretation given to statements in furtherance of a

conspiracy.



                                               6
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 7 of 20




II.    PROFFERED EVIDENCE CONCERNING THE CONSPIRACY

       8.         The evidence described below will demonstrate that the conspiracy

charged in Count 1 of the Superseding Indictment began in or around February 2018

and continued through January 22, 2019, and that Defendant Leonard Luton and his co-

defendant Rajay Dobson 1 were members of the conspiracy.

       9.         The sources of information relied upon for this proffer include 1) the

defendant’s post-arrest interview; 2) text messages between the defendant and

Dobson, and the defendant and others; 3) call detail records (CDRs) that establish a)

communications between the defendant and Dobson during the conspiracy; b) the

location of the defendant’s cellphone during key events in this case; and c) video,

pictures, and other data contained in the Cellebrite extraction report for the defendant’s

cellphone related to the scheme. Although this proffer describes the majority of the

significant aspects of and acts associated with the conspiracy, it does not purport to

describe every aspect of the conspiracy or every act taken in furtherance of it.

             A.      Overview of the Attempt and Conspiracy to Commit Mail Fraud

       10.        The defendant and Dobson, as members of the conspiracy, worked

together and assisted each other during the course of the conspiracy in order to

convince victim S.O. that she had won a lottery and needed to send cash, cashier’s

checks, and cellphones to addresses to which the defendant had access between

February 2018 and January 22, 2019. This conspiracy was carried out in the following

manner:




1 Rajay  Dobson is charged in the Superseding Indictment, but is not listed in the caption
of this pleading as he has not yet appeared in this case.

                                                 7
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 8 of 20




             a. The defendant and Dobson contacted S.O. by mailing her a flyer

falsely stating that she won $2,800,000 from a lottery drawing in Spain. The flyer

informed S.O. that she was required to remit 5% of the total amount of the winnings to a

promotional company in order to receive her winnings.

             b. S.O. was contacted by telephone. One of the individuals

who called S.O. identified himself as “Frank White.”

             c. White directed S.O. to make the payments in various ways, to include

mailing via private and commercial interstate carriers, such as the United Parcel Service

(UPS) and Federal Express (FedEx), cashier’s checks and packages containing cash to

addresses to which the defendant had access.

             d. White also directed S.O. to purchase and mail iPhones to addresses to

which the defendant had access.

             e. Specifically, White directed S.O. to mail some of the cashier’s checks

to a woman with the initials S.P. who lived in Grandville, Michigan. White also directed

S.O. to wire funds to S.P., which S.O. did. In total, S.O. sent over $150,000 to S.P. as

directed by White. Bank and Western Union records confirmed amounts sent by S.O. to

S.P. as directed by Frank White.

             f. S.P. had been told she had won a $5 million lottery and that in order to

receive her winnings, she needed to receive money from others and send it on. She

received instructions from a man calling himself “David.” David told S.P. that once she

deposited funds received from S.O., S.P. was to obtain cashier’s checks made payable

to the defendant. S.P. also received a text message from David providing her with

Defendant Leonard Luton’s name, bank account, and routing information. These



                                            8
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 9 of 20




cashier’s checks obtained by S.P. were deposited into the same account listed in the

text message, which account was in the name of Leonard Luton and for which he was

the only signatory.

               g. White also directed S.O. to mail two cashier’s checks each in the

amount of $15,000 to a man with the initials L.W. who lived in Connecticut. Similar to

S.P., L.W. was told he had won a lottery and needed to receive funds from others in

order to receive his winnings. S.O.’s bank records confirmed the issuance of the two

cashier’s checks made payable to L.W. as directed by White.

               h. The defendant, Dobson, and others communicated with each other via

text messages and other messaging services about the addresses where particular

packages S.O. mailed would arrive and the tracking numbers associated with those

mailings.

               i.   White directed S.O. to hand over $65,000 in cash to persons who

came to her home in Colorado, which S.O. did.

               j.   White also directed S.O. to hand over approximately $39,000 in cash

to persons who came to her home in Colorado on January 22, 2019. This incident

resulted in the arrest of the defendant and his companion Stacy Byfield 2 at S.O.’s home.

               k. Through this lottery scheme, the defendant and Dobson defrauded

S.O. out of over $700,000.

               l.   During the scheme, the defendant directed others to wire funds to

persons in Jamaica.

        11. As to the defendant’s participation in this conspiracy, the Supreme



2 Ms.   Byfield pled guilty to misprison of a felony in Case No. 19-cr-00207-RBJ.

                                              9
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 10 of 20




 Court in Bourjaily held that “there is little doubt that a co-conspirator’s statements could

 themselves be probative of the existence of a conspiracy and the participation of both

 the defendant and the declarant in the conspiracy.” 483 U.S. at 180. The independent

 evidence linking the defendant to the conspiracy “need not be ‘substantial.’” Alcorta, 853

 F.3d at 1142.

        12. Evidence of the defendant’s active, knowing, participation in the

 conspiracy includes, but is not limited to, the following:

           a. During his post-arrest interview on January 22, 2019, the defendant stated

 his friend Rajay Dobson asked him to drive to S.O.’s residence to pick up a package

 and that the defendant was to give the package to Rajay’s brother, Greg. The defendant

 stated Dobson was to pay him $500 for picking up the package, and the defendant

 claimed he did not know what was in the package. The defendant also stated that

 Dobson texted him S.O.’s address. During the interview, the defendant consented to SA

 Hoyland and Detective Robertson looking through his phone. The defendant identified

 two phone numbers associated with Dobson at that time. Dobson used one of these

 phones numbers to text tracking numbers to the defendant. S.O. gave these numbers to

 Frank White after mailing packages at White’s direction.

           b. Records from Apple confirmed that the International Mobile Equipment

 Identity (IMEI) identifier on the cellphone seized from the defendant’s person at the time

 of his arrest at S.O.’s residence was the same IMEI for the cellphone purchased by S.O.

 as directed by White. S.O. mailed this cellphone to an address given to her by White, at

 which address the defendant lived with his mother. The package containing this




                                              10
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 11 of 20




 cellphone was addressed to “John Anderson.” The defendant’s mother confirmed the

 defendant’s receipt of a package in this name.

           c. The call detail records (CDRs) for the cellphone seized from the

 defendant’s person at the time of his arrest confirmed that this cellphone traveled from

 the defendant’s residence in Brooklyn, New York, to Estes Park, Colorado, to S.O.’s

 residence on two occasions: 1) during the early morning hours of October 3, 2018,

 when S.O. handed over $65,000 in cash to a person who identified himself as an FBI

 agent (which visit White told her to expect); and 2) on January 22, 2019, when the

 defendant was arrested outside of S.O.’s residence – a date when Frank White told

 S.O. agents would be arriving at her home to retrieve the remaining approximately

 $39,000 S.O. allegedly owed.

           d. The CDRs confirmed communication between the defendant and Dobson

 during these trips to Colorado and throughout the conspiracy. Specifically, Dobson

 texted to the defendant S.O.’s address on August 20, 2018, and on October 2, 2018.

           e. The Cellebrite extraction report of the defendant’s phone contained

 videos, text messages, and images documenting travel to Colorado during the two visits

 to S.O.’s residence.

           f. The report of the Cellebrite extraction performed on the cellphone seized

 from the defendant’s person at the time of his arrest contained a picture of a large

 amount of cash bundled in rubber bands with a manila envelope in the background

 approximately one week after S.O. handed over $65,000 in cash, bundled in rubber

 bands and placed in a manila envelope.

           g. The CDRs for the cellphone on the defendant’s person at the



                                             11
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 12 of 20




 time of his arrest placed the defendant’s cellphone near addresses where packages

 were mailed by S.O. as directed by Frank White using next day delivery services. The

 defendant’s cellphone was near those addresses on the day the packages were

 scheduled for delivery.

               B. Description of Statements in Furtherance of the Conspiracy

        13.     The chart attached to this proffer, entitled James Log, summarizes

 coconspirator statements made in furtherance of the conspiracy charged in Count 1 of

 the Superseding Indictment and described in this proffer. The letters following the

 801(d)(2)(E) entries in the “Bases for Admission” column refer to the subparagraphs of

 paragraph 7 above, which identify purposes for which the coconspirator statements may

 be offered.

        14.     Statements in the log the government intends to admit pursuant to Rule

 801(d)(2)(e) are made by Dobson to the defendant. To provide context for many of

 these statements, government counsel included in the log statements made by the

 defendant to Dobson, or by the defendant in response to Dobson’s statements. These

 statements made by the defendant are not hearsay when offered against him, Fed. R.

 Evid. 801(d)(2)(A), and will be offered at trial pursuant to this rule. Other hearsay

 exceptions may also apply to the listed statements. See Fed. R. Evid. 803.

        15.     The government may offer some of these statements, or at least some

 portion of the statements, as verbal acts or directions rather than as assertions of fact.

 As such, these statements would not be covered by the hearsay rules. See Fed. R.

 Evid. 801(a); United States v. Jackson, 88 F.3d 845, 847-48 (10th Cir. 1996). Questions

 are also generally not hearsay because they are not intended as assertions. Id. at 848.



                                              12
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 13 of 20




 Finally, portions of some of the statements will be offered simply to prove that the

 statements were made, not to prove the truth of the matters asserted. See Fed. R. Evid.

 801(c); see generally John W. Strong, McCormick on Evidence § 249 (5th Ed., 2003

 Supp).

    C. Recorded Telephone Calls

          16.    The government will also seek to admit against the defendant

 statements made by Dobson in recorded calls between 1) Dobson (representing himself

 as Frank White) and S.O. and 2) Dobson (representing himself as David) and S.P.

 These recordings occurred during the course of the conspiracy and the statements were

 made in furtherance of the conspiracy. As for S.O., the FBI installed recording

 equipment on S.O.’s telephone and recorded calls between S.O. and Frank White. The

 government will seek to play eight such calls at trial (which range in length from 3 to 8

 minutes). 3

          17.    As for S.P., she deposited a $45,000 cashier’s check received from S.O.

 upon opening an account at Grand River National Bank. When she returned a few days

 later to withdraw $30,000 of that amount, the bank called the police. The police

 contacted S.P. while she was still at the bank. The police were able to record 1)

 conversations between Dobson (calling himself David) and S.P. and 2) calls between

 Dobson (calling himself David) and a police detective, Andrew Measell, who was posing




 3 The   government will seek to admit these recorded calls at trial through the testimony
 of its first witness, S.O. The “order of proof is within the sound discretion of the trial
 judge. Evidence of the acts and statements of other participants in the fraudulent
 enterprise or their agents may be admitted prior to demonstrating participation in the
 scheme by the objecting defendant, so long as the foundation is subsequently laid.”
 United States v. Krohn, 573 F.2d 1382, 1387 (10th Cir. 1978).

                                             13
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 14 of 20




 as S.P.’s grandson. Dobson called S.P. using the same 702-xxx-2033 phone number

 he used to call S.O. The government will seek to play three such calls at trial (which

 range in length from 2 to 36 minutes) during the testimony of Grandville, Michigan

 Police Detective Andrew Measell.

        18. The statements made in these recordings are admissible as nonhearsay on

 a number of grounds: 1) they are not offered for the truth of the matter inserted therein;

 2) they are verbal acts – offered to prove that the words were spoken, United States v.

 Faulkner, 439 F.3d 1221, 1227 (10th Cir. 2006); and 3) they are admissible against the

 defendant to establish the conspiracy between the defendant and Dobson. Id.; United

 States v. Lopez-Gutierrez, 83 F.3d 1235, 1242 and n. 8 (10th Cir. 1996) (recorded calls

 between co-defendant Avila and confidential information properly admitted against

 defendant Lopez-Gutierrez at trial as calls were not hearsay; “they were not offered for

 the truth of what was in them, but rather to show the existence of a conspiracy between

 Avila and Lopez-Gutierrez”); United States v. Busch, 758 F.2d 1394, 1397 (10th Cir.

 1985) (“utterances and acts of one conspirator are admissible against a co-conspirator,

 even though the latter was not present at the time of the act or utterance, if there be

 evidence, independent of the utterances or acts themselves, which shows the existence

 of a conspiracy”) (emphasis in original); United States v. Feldman, 825 F.2d 124, 127

 (7th Cir. 1987) (denying defendant’s hearsay objection where “investors’ testimony was

 offered to prove the existence of a scheme; the statements were not offered for their

 truthfulness”) (emphasis in original).

        19.     Also retrieved from the defendant’s cell phone were eight voicemail




                                             14
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 15 of 20




 messages 4 from numbers associated with Dobson. These messages were left in

 English Caribbean Creole. The government hired a linguist who transcribed these

 messages into English.

         20.    The government will seek to admit the transcripts of these eight voicemail

 messages so that the jury can compare the voice in these messages left on the

 defendant’s phone from a number associated with Dobson to the voice in the recorded

 calls between S.O. and Frank White and the voice in the recorded calls between S.P.

 and David. S.O. will identify the voice of Frank White based on her hundreds of calls

 with him, and Officer Andrew Measell will identify the voice of “David” through his

 conversations with him. After listening to the calls made to S.O., S.P. and the messages

 left for the defendant from numbers associated with Dobson, the jury will have “had

 sufficient familiarity with [Dobson’s] voice to determine on its own whether it was

 [Dobson] on the other end of the transmissions.” United States v. Hull, 74 F. App’x 615,

 621 (7th Cir. 2003) (citing United States v. Khorrami, 895 F.2d 1186, 1195) (7th Cir.

 1990)); see also Fed. R. Evid. 901(b)(5) (the requirement of authentication of a voice

 can be satisfied through an “opinion identifying a person’s voice – whether heard

 firsthand or through mechanical or electronic transmission or recording – based on

 hearing the voice at any time under circumstances that connect it with the alleged

 speaker”) (emphasis added); Brown v. City of Hialeah, 30 F.3d 1433, 1437 (11th Cir.

 1994) (“[o]nce a witness establishes familiarity with an identified voice, it is up to the jury

 to determine the weight to place on the witness’s voice identification”); United States v.



 4 The messages were in fact audio clips sent via a messaging application. For ease of
 reference in this pleading, the government refers to these audio clips as voicemail
 messages.

                                               15
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 16 of 20




 Degaglia, 913 F.2d 372, 376 (7th Cir. 1990) (“[m]inimal familiarity is sufficient for

 admissibility purposes”); United States v. Pool, 660 F.2d 547, 560 (5th Cir. 1982)

 (circumstantial evidence may be used for the admission of voice identification

 testimony). 5

        21.      In DeBenedictis v. Wainwright, 517 F. Supp. 1033 (S.D. Fla. 1981), the

 defendants objected to the admission of recorded calls of solicitors who called targets of

 fraudulent telephone solicitations. The defendants claimed the calls were inadmissible

 as “none of the witnesses were able to testify as to the true identity of the callers or as

 to where the calls came from.” Id. at 1037. The court noted that the “identity of the

 person with whom the conversation is alleged to have been had may be established by

 circumstantial evidence.” Id. Given that 1) the witnesses wrote checks in response to

 the telephone solicitations, 2) the money was turned over to the defendants, and 3)

 went into accounts they opened and on which they were the only signators, the court

 held that the necessary link between the unknown callers and the defendants was

 established. Id.

        This evidence establishes that the defendant and Dobson worked

 interdependently to carry out this conspiracy.

    D. Phone Numbers Used in the Scheme

        22.         In addition to the evidence detailed above, the evidence the government

 will present to establish Dobson’s identity and the defendant’s participation in this



 5 To the extent the defendant raises a confrontation clause argument based on his
 inability to cross-examine Dobson (posing as Frank White or David), such claim fails.
 “[N]either a hearsay nor confrontation question arises when testimony is used to prove
 merely that the statement had been made.” DeBenedictis v. Wainwright, 517 F. Supp.
 1033, 1038 (S.D. Fla. 1981 (citing Dutton v. Evans, 400 U.S. 74, 88 (1970)).

                                              16
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 17 of 20




 conspiracy with Dobson includes, but is not limited to, the following evidence related to

 phone numbers used in the scheme:

               a. Phone records revealed that the 702-xxx-2033 phone number

 used to call both S.O. and S.P. was registered with Magic Jack, which is a program that

 allows voice over IP phone calls. Minutes after its creation, the defendant texted this

 phone number and its password to a number listed in the defendant’s phone for Dobson

 with an area code for Jamaica, 876, ending in 7953. Specifically, the defendant’s

 contact/username for this number is R-J-A-Y-7-3-3.

               b. The defendant saved in his phone the password for the email account

 used to register the 702 phone number used to call S.O. and S.P.

               c. The 876-xxx-7953 number sent the defendant a text message with

 S.O.’s address on August 20, 2018.

               d. The 876-xxx-6329 number sent the defendant a text message with

 S.O.’s address on October 2, 2018.

               e. The defendant confirmed in his post-arrest interview that he was on the

 phone with Dobson when police arrived to arrest him at S.O.’s residence on January 22,

 2019. Call detail records confirmed that the defendant was in communication with

 Dobson on January 22, 2019, using a 876-xxx-7685 number. The defendant had

 identified this number as being associated with Dobson during his post-arrest interview.

               f. During the early morning hours of October 3, 2018, the night two

 individuals arrived at S.O.’s residence in Estes Park, S.O. was on the phone with Frank

 White (using the 702 number) for approximately 30 minutes around 1:30 a.m.

               g. Also during this 1:30 a.m. time frame, the 876-xxx-7953 number called



                                             17
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 18 of 20




 the defendant’s cell number, 347-xxx-8544, multiple times. The defendant confirmed

 that this 347-xxx-8544 number was his cell number during his post-arrest interview.

               h. Throughout the conspiracy, the defendant and Dobson, using multiple

 phone numbers previously identified texted to each other names, addresses, and

 tracking numbers for shipments S.O. mailed at Frank White’s direction.

               i.   In his post-arrest interview, the defendant told SA Hoyland and

 Detective Robertson that Rajay Dobson’s nickname is Bird. When the defendant’s friend

 C.H. texted the defendant asking for Bird’s number, the defendant responded, +1 (876)

 xxx-6329. This number was associated with the registration of one of the cellphones

 S.O. shipped to the defendant’s address in Brooklyn, NY. The individual listed in the

 registration was “Rajay Jodson.” Also associated with that cellphone registration was

 the 702-xxx-2033 number White and David used to communicate with S.O. and S.P.

               j.   The government maintains that the defendant’s statements, recorded

 calls, voice messages from Dobson to the defendant, texts, call detail records, and

 other evidence the government will submit at trial, establish that Dobson is the individual

 utilizing the 702 number used to call S.O. and S.P. and the numbers used to

 communicate with the defendant. This evidence is further proof of the defendant’s

 knowing participation with Dobson in this conspiracy.




                                             18
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 19 of 20




            Respectfully submitted this 8th day of January, 2020.


                                       JASON R. DUNN
                                       United States Attorney

                                       s/ Martha A. Paluch
                                       MARTHA A. PALUCH
                                       SARAH H. WEISS
                                       Assistant U.S. Attorneys
                                       1801 California Street, Suite 1600
                                       Denver, CO 80202
                                       Telephone 303-454-0100
                                       Facsimile 303-454-0402
                                       Martha.paluch@usdoj.gov
                                       Sarah.weiss@usdoj.gov




                                         19
Case 1:19-cr-00098-CMA Document 76 Filed 01/08/20 USDC Colorado Page 20 of 20




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 8th day of January, 2020, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system that will send
 notification of such filing to counsel of record in this case.




                                                    s/ Martha A. Paluch
                                                    MARTHA A. PALUCH
                                                    Assistant U.S. Attorney
                                                    1801 California Street, Suite 1600
                                                    Denver, CO 80202
                                                    Telephone 303-454-0100
                                                    Facsimile 303-454-0402
                                                    Martha.paluch@usdoj.gov




                                               20
